Exhibit 10.2

AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of April 8, 2008 (this “Amendment No. 1”) among SPECTRA
ENERGY CORP, a Delaware corporation (“Parent”), SPECTRA ENERGY CAPITAL, LLC, a
Delaware limited liability company (the “Borrower”), the Lenders executing this
Amendment No. 1 on the signature pages hereto and JPMORGAN CHASE BANK, N.A., in
its capacity as administrative agent under the Credit Agreement referred to
below (the “Agent”).

The Borrower, the Agent and the Lenders, are parties to a Credit Agreement dated
as of May 21, 2007 (as modified and supplemented and in effect from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to the Borrower. The
Borrower, the Agent and the Lenders party hereto wish to amend the Credit
Agreement in certain respects, and accordingly, the parties hereto hereby agree
as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 of this Amendment No. 1, but effective as of the date
hereof, the Credit Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Definitions.

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in the appropriate alphabetical location:

““Amendment No. 1” means Amendment No. 1 dated effective as of the Amendment
No. 1 Effective Date, among Parent, the Borrower, the Agent and the Lenders
party thereto.”

““Amendment No. 1 Effective Date” means April 8, 2008.”

““Consolidated Subsidiaries” means Borrower and each Restricted Subsidiary of
the Borrower.”

““Guaranteed Obligations” has the meaning specified in Section 9.01.”

““Parent Officer” means the president, a vice president, the chief financial
officer, the treasurer, an assistant treasurer or the controller of Parent or
such other representative of Parent as may be designated by any of the foregoing
with the consent of the Agent.”



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement shall be amended by restating the
definitions “Consolidated Capitalization”, “Consolidated Indebtedness”,
“Consolidated Net Tangible Assets”, “Consolidated Tangible Assets” and “Hybrid
Securities” in their entirety to read as follows:

““Consolidated Capitalization” means, at any date, the sum of (a) Consolidated
Indebtedness, (b) consolidated members equity as would appear on a consolidated
balance sheet of Parent and the Consolidated Subsidiaries prepared in accordance
with GAAP, (c) the aggregate liquidation preference of preferred member or other
similar preferred or priority Equity Securities (other than preferred member or
other similar preferred or priority Equity Securities subject to mandatory
redemption or repurchase) of Parent and the Consolidated Subsidiaries upon
involuntary liquidation, (d) without duplication of the amount, if any, of
Hybrid Securities included in Consolidated Indebtedness by virtue of the proviso
in the definition of such term, the aggregate outstanding amount of all Hybrid
Securities of Parent and the Consolidated Subsidiaries and (e) minority
interests as would appear on a consolidated balance sheet of Parent and the
Consolidated Subsidiaries prepared in accordance with GAAP.”

““Consolidated Indebtedness” means, as of any date, all Indebtedness of Parent
and the Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP plus, without duplication, all Indebtedness described in
clause (e) of the definition thereof; provided, that solely for purposes of this
definition Hybrid Securities shall constitute Indebtedness only to the extent,
if any, that the amount thereof that appears on a consolidated balance sheet of
Parent and the Consolidated Subsidiaries exceeds 15% of Consolidated
Capitalization.”

““Consolidated Net Tangible Assets” means, as of any date, Consolidated Tangible
Assets at such date minus all consolidated current liabilities of Parent and the
Consolidated Subsidiaries at such date determined on a consolidated basis in
accordance with GAAP.”

““Consolidated Tangible Assets” means, as of any date, the consolidated assets
of Parent and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, and after deducting therefrom
(a) the net book value of all assets that would be classified as intangibles
under GAAP (including, without limitation, goodwill, organizational expenses,
trademarks, trade names, copyrights, patents, licenses and any rights in any
thereof) and (b) any prepaid expenses, deferred charges and unamortized debt
discount and expense, each such item determined in accordance with GAAP.”

““Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
Parent or any Consolidated Subsidiary, or any business trusts, limited liability
companies, limited partnerships or



--------------------------------------------------------------------------------

similar entities (i) substantially all of the common equity, general partner or
similar interests of which are owned (either directly or indirectly through one
or more wholly owned Subsidiaries) at all times by Parent or any of the
Consolidated Subsidiaries, (ii) that have been formed for the purpose of issuing
hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
Parent or a Consolidated Subsidiary, and (B) payments made from time to time on
the subordinated debt.”

2.03. Representations and Warranties. The introductory sentence of Section 4.01
and Sections 4.01(a), (b), (c), (e), (f), (g), (h), (i) and (j) of the Credit
Agreement are hereby amended in their entirety to read as follows:

“SECTION 4.01. Parent and the Borrower represents and warrants that:”

“(a) Organization and Power. Each of Parent and the Borrower is duly organized,
validly existing and in good standing under the laws of Delaware and has all
requisite powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not have a Material
Adverse Effect.”

“(b) Company and Governmental Authorization; No Contravention. (i) The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s limited liability company powers, have been duly
authorized by all necessary limited liability company action, require no action
by or in respect of, or filing with, any governmental body, agency or official
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of formation or limited
liability company agreement of the Borrower or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Material Restricted Subsidiaries. (ii) The execution, delivery and
performance by Parent of this Agreement are within Parent’s corporate powers,
have been duly authorized by all necessary corporate action, require no action
by or in respect of, or filing with, any governmental body, agency or official
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation or bylaws of
Parent or of any agreement, judgment, injunction, order, decree or other
instrument binding upon Parent or result in the creation or imposition of any
Lien on any asset of Parent, the Borrower or any of its Material Restricted
Subsidiaries.

“(c) Binding Effect. This Agreement constitutes a valid and binding agreement of
the Borrower and Parent and each Note, if and when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower, in each case enforceable in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency or similar laws affecting
creditors rights generally and by general principles of equity.”



--------------------------------------------------------------------------------

“(e) Regulation U. Parent and the Consolidated Subsidiaries are not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Borrowing or
any Letter of Credit will be used, whether directly or indirectly, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in any such case that would cause a
violation of such Regulation U. Not more than 25% of the value of the assets of
Parent and the Consolidated Subsidiaries is represented by margin stock.”

“(f) Litigation. Except as disclosed in the Parent’s annual report on Form 10-K
for the fiscal year ended December 31, 2007, there is no action, suit or
proceeding (including, without limitation, any Environmental Action) pending
against, or to the knowledge of Parent or the Borrower threatened against or
affecting, Parent, the Borrower or any of its Subsidiaries before any court or
arbitrator or any governmental body, agency or official that would be likely to
be decided adversely to Parent, the Borrower or such Subsidiary and, as a
result, have a Material Adverse Effect.”

“(g) Compliance with Laws. Parent, the Borrower and each Subsidiary is in
compliance in all material respects with all applicable laws, ordinances, rules,
regulations and requirements of governmental authorities (including, without
limitation, ERISA and Environmental Laws) except where (i) non-compliance would
not have a Material Adverse Effect or (ii) the necessity of compliance therewith
is contested in good faith by appropriate proceedings.”

“(h) Taxes. Parent, the Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by Parent, the Borrower or any
Subsidiary except (i) where nonpayment or failure to file would not have a
Material Adverse Effect or (ii) where the same are contested in good faith by
appropriate proceedings. The charges, accruals and reserves on the books of
Parent, the Borrower and its Material Restricted Subsidiaries in respect of
taxes or other governmental charges are, in the opinions of Parent and the
Borrower, adequate.”

“(i) Investment Company Status. Neither Parent, the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.”

“(j) Disclosure. Neither the Information Memorandum (including the information
incorporated therein by reference) nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of
Parent or the Borrower, to the Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Parent and the Borrower represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.”



--------------------------------------------------------------------------------

2.04. Covenants of the Borrower. Sections 5.01, 5.02, 5.03, 5.04, 5.05, 5.06,
5.08, 5.09(a), 5.11 and 5.12 of the Credit Agreement are hereby amended in their
entirety to read as follows:

“SECTION 5.01. Information. The Borrower will deliver to the Agent:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of Parent, a consolidated balance sheet of Parent and its
consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows, capitalization and retained
earnings for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on in a manner consistent
with the requirements of the Securities and Exchange Commission by Deloitte &
Touche or other independent public accountants of nationally recognized
standing;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of Parent, commencing with the
fiscal quarter ended March 31, 2008, a consolidated balance sheet of Parent and
its consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of income and cash flows for such quarter and for the
portion of Parent’s fiscal year ended at the end of such quarter, setting forth
in each case in comparative form the figures for the corresponding quarter and
the corresponding portion of Parent’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation,
application of GAAP and consistency by an Approved Officer of the Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of an Approved Officer
of the Borrower and a Parent Officer (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.12 on the date of such financial statements and
(ii) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action that the Borrower is taking or proposes to
take with respect thereto;

(d) within five days after any officer of the Borrower with responsibility
relating thereto obtains knowledge of any Default or Event of Default, if such
Default or Event of Default is then continuing, a certificate of an Approved
Officer of the Borrower setting forth the details thereof and the action that
the Borrower is taking or proposes to take with respect thereto;

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
that Parent shall have filed with the Securities and Exchange Commission;



--------------------------------------------------------------------------------

(f) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Material Plan that might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Material Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Material Plan is
in reorganization, is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose material liability (other than for premiums under Section 4007
of ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Material Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC; (vi) gives
notice of withdrawal from any Material Plan pursuant to Section 4063 of ERISA, a
copy of such notice; or (vii) fails to make any payment or contribution to any
Material Plan or makes any amendment to any Material Plan that has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; and

(g) from time to time such additional information regarding the financial
position or business of Parent and its consolidated Subsidiaries (including, if
requested, information as to the Parent and the Consolidated Subsidiaries on a
stand-alone basis) as the Agent, at the request of any Lender, may reasonably
request.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(e) shall be deemed to have been delivered on the date on which such
information has been posted by Parent on the Securities and Exchange Commission
website on the Internet at sec.gov/edaux/searches.htm, on the Borrower’s
IntraLinks site at intralinks.com or on another website identified in a notice
provided to the Lenders and accessible by the Lenders without charge.”

“SECTION 5.02. Payment of Taxes. Parent and the Borrower will pay and discharge,
and the Borrower will cause each Subsidiary to pay and discharge, at or before
maturity, all their tax liabilities, except where (i) nonpayment or failure to
file would not have a Material Adverse Effect or (ii) the same may be contested
in good faith by appropriate proceedings, and Parent and the Borrower will
maintain, and the Borrower will cause each Material Subsidiary to maintain, in
accordance with GAAP, appropriate reserves for the accrual of any of the same.”

“SECTION 5.03. Maintenance of Property; Insurance.

(a) Parent and the Borrower will keep, and the Borrower will cause each Material
Restricted Subsidiary to keep, all property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.



--------------------------------------------------------------------------------

(b) Parent and the Borrower will, and the Borrower will cause each of its
Material Restricted Subsidiaries to, maintain (either in the name of Parent or
the Borrower or in such Subsidiary’s own name) with financially sound and
responsible insurance companies, insurance on all their respective properties in
at least such amounts and against at least such risks (and with such risk
retention) as are usually insured against by companies of established repute
engaged in the same or a similar business; provided that self-insurance by
Parent or the Borrower or any such Material Restricted Subsidiary shall not be
deemed a violation of this covenant to the extent that such self-insurance is
consistent with reasonable and prudent business practice; and will furnish to
the Lenders, upon request from the Agent, information presented in reasonable
detail as to the insurance so carried.”

“SECTION 5.04. Maintenance of Existence. Parent and the Borrower will preserve,
renew and keep in full force and effect, and the Borrower will cause each
Material Restricted Subsidiary to preserve, renew and keep in full force and
effect their respective corporate or other legal existence and their respective
rights, privileges and franchises material to the normal conduct of their
respective businesses; provided that nothing in this Section 5.04 shall prohibit
(i) any transaction permitted by Section 5.09 or (ii) the termination of any
right, privilege or franchise of Parent, the Borrower or any Material Restricted
Subsidiary or of the corporate or other legal existence of any Material
Restricted Subsidiary or the change in form of organization of Parent, the
Borrower or any Material Restricted Subsidiary if Parent or the Borrower in good
faith determines that such termination or change is in the best interest of
Parent or the Borrower, is not materially disadvantageous to the Lenders and, in
the case of a change in the form of organization of Parent or the Borrower, the
Agent has consented thereto (such consent not to be unreasonably withheld or
delayed).”

“SECTION 5.05. Compliance with Laws. Parent and the Borrower will comply, and
the Borrower will cause each Subsidiary to comply, in all material respects with
all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, ERISA and Environmental
Laws) except where (i) noncompliance would not have a Material Adverse Effect or
(ii) the necessity of compliance therewith is contested in good faith by
appropriate proceedings.”

“SECTION 5.06. Books and Records. Parent and the Borrower will keep, and the
Borrower will cause each Material Restricted Subsidiary to keep, proper books of
record and account in which full, true and correct entries shall be made of all
financial transactions in relation to its business and activities in accordance
with its customary practices; and Parent and the Borrower will permit, and the
Borrower will cause each Material Restricted Subsidiary to permit,
representatives of any Lender at such Lender’s expense (accompanied by a
representative of the Borrower, if the Borrower so desires) to visit any of
their respective properties, to examine any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all
upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired provided that such visits shall not occur more than one
time per year unless an Event of Default has occurred and is continuing.”



--------------------------------------------------------------------------------

“SECTION 5.08. Negative Pledge. Parent and the Borrower will not, and the
Borrower will not permit any Restricted Subsidiary to, create, assume or suffer
to exist any Lien on any asset now owned or hereafter acquired by it, except:

(a) (i) Liens existing on the date of this Agreement granted by the Borrower or
any Restricted Subsidiary and securing Indebtedness outstanding on the date of
this Agreement and (ii) Liens described on Schedule 5.08 attached to Amendment
No. 1, granted by Parent and securing Indebtedness outstanding on the Amendment
No. 1 Effective Date;

(b) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into Parent, the Borrower or any Restricted
Subsidiary and not created in contemplation of such event;

(c) any Lien existing on any asset prior to the acquisition thereof by Parent,
the Borrower or any Restricted Subsidiary and not created in contemplation of
such acquisition;

(d) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 365
days after the acquisition thereof;

(e) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section 5.08; provided that the principal amount of such Indebtedness is
not increased and is not secured by any additional assets;

(f) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

(g) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings that are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

(h) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;



--------------------------------------------------------------------------------

(i) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;

(j) Liens with respect to judgments and attachments that do not result in an
Event of Default;

(k) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

(l) other Liens, including Liens imposed by Environmental Laws, arising in the
ordinary course of business of Parent, the Borrower or such Restricted
Subsidiary that (i) do not secure Indebtedness, (ii) do not secure obligations
in an aggregate amount exceeding $100,000,000 at any time at which Investment
Grade Status does not exist as to the Borrower, and (iii) do not in the
aggregate materially detract from the value of the assets of Parent, the
Borrower or such Restricted Subsidiary or materially impair the use thereof in
the operation of its business;

(m) Liens required pursuant to the terms of this Agreement; and

(n) Liens not otherwise permitted by the foregoing clauses of this Section 5.08
securing obligations in an aggregate principal or face amount at any date not to
exceed 15% of Consolidated Net Tangible Assets.”

“SECTION 5.09. Consolidations, Mergers and Sales of Assets.

(a) Neither Parent nor the Borrower will (i) consolidate or merge with or into
any other Person or (ii) sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets to any Person; provided that
the Borrower may merge with another Person if the Borrower is the entity
surviving such merger (except in the case of a merger of the Borrower with
Parent, in which case Parent may be the surviving entity) and, after giving
effect thereto, no Event of Default or Default shall have occurred and be
continuing.”

“SECTION 5.11. Transactions with Affiliates. Parent or the Borrower will not,
and the Borrower will not permit any Restricted Subsidiary to, directly or
indirectly, pay any funds to or for the account of, make any investment in,
lease, sell, transfer or otherwise dispose of any assets, tangible or
intangible, to, or participate in, or effect, any transaction with, any
Affiliate (other than the Borrower or a Restricted Subsidiary) unless such
transaction is on terms and conditions reasonably fair to Parent, the Borrower
or such Restricted Subsidiary in the good faith judgment of the Borrower or
Parent; provided that the foregoing provisions of this Section 5.11 shall not
prohibit Parent, the Borrower and each Restricted Subsidiary from (i) declaring
or making any lawful distribution so long as, after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or result
therefrom, (ii) issuing and maintaining letters



--------------------------------------------------------------------------------

of credit, guaranties and sureties as contingent obligations on behalf of
Affiliates, (iii) making any Permitted MLP Asset Transfer, (iv) the payment of
funds and making of capital contributions, loans and other transfers of money to
Affiliates or to other Persons on behalf of such Affiliates, including payments
made under letters of credit, guaranties and surety bonds issued and maintained
on behalf of Affiliates, provided that the aggregate amount for all such
payments and transfers referred to in this clause (iv) does not exceed
$500,000,000 at any time outstanding (calculated at such time after giving
effect to any repayments to the Borrower by, or on behalf of, such Affiliates
for any such payment of funds and making of capital contributions, loans and
other transfers of money) or (v) any transaction permitted by Section 5.09(a) or
by either of the parenthetical provisions in Section 5.09(b).”

“SECTION 5.12. Indebtedness/Capitalization Ratio. Neither Parent nor the
Borrower will permit the ratio of Consolidated Indebtedness to Consolidated
Capitalization to exceed 65% at the end of any fiscal quarter of Parent.”

2.05. Events of Default. Sections 6.01(b), 6.01(c), 6.01(d), 6.01(e) and 6.01(f)
of the Credit Agreement are hereby amended in their entirety to read as follows:

“(b) any representation or warranty made by Parent or the Borrower herein or by
Parent or the Borrower (or any of their respective officers) in connection with
this Agreement shall prove to have been incorrect in any material respect when
made; or”

“(c) (i) Parent or the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), 5.04, 5.08, 5.09, 5.12, the
second sentence of Section 5.10 or Article IX, or (ii) Parent or the Borrower
shall fail to perform or observe any other term, covenant or agreement contained
in this Agreement on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Agent at the request of any Lender; or”

“(d) (i) Parent, the Borrower or any of its Material Restricted Subsidiaries
shall fail to pay any principal of or premium or interest on any Indebtedness
that is outstanding in a principal or notional amount of at least $175,000,000
in the aggregate (but excluding Indebtedness outstanding hereunder) of Parent,
the Borrower or such Material Restricted Subsidiary (as the case may be), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or (ii) any such Indebtedness shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or”



--------------------------------------------------------------------------------

“(e) Parent, the Borrower or any of its Material Restricted Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
Parent, the Borrower or any of its Material Restricted Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 90 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or Parent, the Borrower or any of its Material Restricted
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or”

“(f) judgments or orders for the payment of money in excess of $175,000,000 in
the aggregate shall be rendered against Parent, the Borrower or any of its
Material Restricted Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 45 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or”

2.06. Authorization and Action. Clause (c) of Section 7.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“(c) except as expressly set forth in this Agreement, the Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Parent, the Borrower or any of the Subsidiaries that is
communicated to or obtained by it or any of its Affiliates in any capacity.”

2.07. Agent’s Reliance, Etc. Clause (d) of Section 7.02 of the Credit Agreement
is hereby amended in its entirety to read as follows:

“(d) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of Parent or the Borrower or the existence at any time of
any Default or to inspect the property (including the books and records) of
Parent or the Borrower;”

2.08. Notices. Clause (a) of Section 8.02 of the Credit Agreement is hereby
amended by inserting the words “Parent or” immediately before each reference
therein to the words “the Borrower”.



--------------------------------------------------------------------------------

2.09. Right of Set-Off. Section 8.05 of the Credit Agreement is hereby amended
in its entirety to read as follows:

“SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of Parent or the Borrower against
any and all of the obligations of Parent or the Borrower now or hereafter
existing under this Agreement and the Note held by such Lender, whether or not
such Lender shall have made any demand under this Agreement or such Note. Each
Lender agrees promptly to notify Parent or the Borrower, as applicable, after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliates under this Section 8.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.”

2.10. Binding Effect. Section 8.06 of the Credit Agreement is hereby amended in
its entirety to read as follows:

“SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders (and any
attempted assignment by the Borrower without such consent shall be null and
void). This Agreement shall become binding upon Parent upon the Amendment No. 1
Effective Date, and thereafter Parent’s obligations hereunder shall inure to the
benefit of Parent, the Borrower, the Agent and each Lender and their respective
successors and assigns, except that neither Parent nor the Borrower shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders (and any attempted assignment by Parent or
the Borrower without such consent shall be null and void).

2.11. Assignments and Participations. Clause (b) of Section 8.07 of the Credit
Agreement is hereby amended by inserting the words “Parent or” immediately
before each reference therein to the words “the Borrower”.



--------------------------------------------------------------------------------

2.12. Guarantee. A new Article IX shall be added to the Credit Agreement as
follows:

“ARTICLE IX

GUARANTEE

SECTION 9.01. The Guarantee. Parent hereby guarantees to each Lender and the
Agent and their respective successors and assigns the prompt payment in full
when due (whether by acceleration or otherwise) of all principal of and interest
on the Advances made by the Lenders to the Borrower pursuant to this Agreement,
all reimbursement obligations in respect of Letter of Credit Disbursements and
all interest thereon payable by the Borrower pursuant to this Agreement and all
other amounts from time to time owing to the Lenders or the Agent by the
Borrower under this Agreement, strictly in accordance with the terms hereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). Parent hereby further agrees that if the Borrower shall fail to
pay in full when due (whether by acceleration or otherwise) any of the
Guaranteed Obligations, Parent will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

SECTION 9.02. Obligations Unconditional. The obligations of Parent under
Section 9.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section that the obligations of
Parent hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of Parent hereunder, which shall remain absolute and
unconditional as described above:

(i) at any time or from time to time, without notice to Parent, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or



--------------------------------------------------------------------------------

(iv) any lien or security interest granted to, or in favor of, the Agent or any
Lender or Lenders as security for any of the Guaranteed Obligations shall fail
to be perfected.

With respect to its obligations under this Article, Parent hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any Lender exhaust any right,
power or remedy or proceed against the Borrower under this Agreement or any
other agreement or instrument referred to herein, or against any other Person
under any other guarantee of, or security for, any of the Guaranteed
Obligations.

SECTION 9.03. Reinstatement. The obligations of Parent under this Article shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and Parent agrees that it will indemnify the Agent
and each Lender on demand for all reasonable costs and expenses (including fees
of counsel) incurred by the Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

SECTION 9.04. Subrogation. Parent hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 9.01, whether by subrogation or otherwise, against the
Borrower of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations.

SECTION 9.05. Remedies. Parent agrees that, as between Parent on the one hand
and the Agent and the Lenders on the other, the obligations of the Borrower
under this Agreement may be declared to be forthwith due and payable as provided
in Article VI (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VI) for purposes of Section 9.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by Parent for purposes of Section 9.01.

SECTION 9.06. Instrument for the Payment of Money. Parent hereby acknowledges
that the guarantee in this Article constitutes an instrument for the payment of
money, and consents and agrees that any Lender or the Agent, at its sole option,
in the event of a dispute by Parent in the payment of any moneys due hereunder,
shall have the right to bring motion action under New York CPLR Section 3213.



--------------------------------------------------------------------------------

SECTION 9.07. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.”

Section 3. Representations and Warranties. Each of the Borrower and Parent
represents and warrants to the Lenders and the Agent that (a) the
representations and warranties of such Person set forth in this Amendment No. 1
and in the Credit Agreement shall be true and correct on and as of the date
hereof (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date), and as if each
reference therein to “this Agreement” or “the Credit Agreement” (or words of
similar import) included reference to this Amendment No. 1 and (b) no Default
has occurred and is continuing.

Section 4. Conditions Precedent. The amendments set forth in Section 2 of this
Amendment No. 1 shall become effective, as of the date hereof, upon satisfaction
of each of the following conditions precedent:

(a) Parent’s Secretary’s Certificate. The Agent shall have received a
certificate of the Secretary or Assistant Secretary of Parent dated as of the
date hereof (i) certifying as to the incumbency and signature of the officer or
officers of Parent executing this Amendment No. 1 and any certificate or other
documents to be delivered pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary, (ii) attaching a copy of
the resolutions of the Board of Directors or equivalent governing body of Parent
authorizing the execution, delivery and performance of this Amendment No. 1 and
the Credit Agreement as amended hereby, (iii) attaching a copy of the
Certificate of Incorporation of Parent certified by the Secretary of State of
the State of Delaware, (iv) attaching a copy of the Bylaws of Parent and
(v) attaching a copy of a certificate of good standing for Parent issued by the
Secretary of State of the State of Delaware.

(b) Legal Opinion. The Agent shall have received a legal opinion with respect to
the enforceability of this Amendment No. 1 and such other matters as reasonably
requested by the Agent, dated the effective date of this Amendment No. 1, and
addressed to the Agent and each Lender, from legal counsel to Parent, in form
and substance reasonably satisfactory to the Agent.

(c) Execution and Delivery of this Amendment No. 1. The Agent shall have
received one or more counterparts of this Amendment No. 1, executed and
delivered by Parent, the Borrower and the Required Lenders.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect, and each of Parent and the
Borrower (a) ratifies and confirms all provisions of the Credit Agreement as
amended by this Amendment No. 1, (b) ratifies and confirms that all obligations
of each of Parent and the Borrower under the Notes and the Credit Agreement as
amended by this Amendment No. 1 are not released, reduced, or otherwise
adversely affected by this Amendment No. 1, and (c) agrees to perform such acts
and



--------------------------------------------------------------------------------

duly authorize, execute, acknowledge and deliver such additional documents and
certificates as Agent may reasonably request in connection with this Amendment
No. 1. This Amendment No. 1 may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment No. 1 by telecopier or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment No. 1. This Amendment No. 1 shall be governed by, and construed in
accordance with, the law of the State of New York. Each of Parent and the
Borrower hereby submits to the nonexclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in New York City for purposes of all legal proceedings arising out
of or relating to this Amendment No. 1 and the Credit Agreement or the
transactions contemplated hereby or thereby. Each of Parent and the Borrower
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. EACH OF PARENT, THE BORROWER,
THE AGENT AND THE LENDERS PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 1,
THE CREDIT AGREEMENT OR THE NOTES OR THE ACTIONS OF THE AGENT OR ANY LENDER IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF. The
Borrower shall pay all reasonable fees and expenses paid or incurred by the
Agent incident to this Amendment No. 1, including, without limitation, the
reasonable fees and expenses of the Agent’s counsel in connection with the
negotiation, preparation, delivery and execution of this Amendment No. 1 and any
related documents. This Amendment No. 1 constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement to be duly executed and delivered as of the day and year first
above written.

 

SPECTRA ENERGY CORP By  

 

Name:   Title:   SPECTRA ENERGY CAPITAL, LLC By  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDERS

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By  

 

Name:   Title:   CITIBANK, N.A. By:  

 

Title:   BANK OF AMERICA, N.A. By:  

 

Title:   BARCLAYS BANK PLC By:  

 

Title:   WACHOVIA BANK, NATIONAL ASSOCIATION By:  

 

Title:   ABN AMRO BANK, N.V. By:  

 

Title:   CREDIT SUISSE, CAYMAN ISLANDS BRANCH By:  

 

Title:  



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

 

Title:   THE ROYAL BANK OF SCOTLAND PLC By:  

 

Title:   UBS LOAN FINANCE LLC By:  

 

Title:   By:  

 

Title:   LEHMAN BROTHERS COMMERCIAL BANK By:  

 

Title:   MERRILL LYNCH BANK USA By:  

 

Title:   MORGAN STANLEY BANK By:  

 

Title:   THE BANK OF NOVA SCOTIA By:  

 

Title:  



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC. By:  

 

Title:   CIBC INC. By:  

 

Title:   KEYBANK NATIONAL ASSOCIATION By:  

 

Title:   SUNTRUST BANK By:  

 

Title:   TORONTO DOMINION (TEXAS) LLC By:  

 

Title:   BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH By:  

 

Title:  



--------------------------------------------------------------------------------

SCHEDULE 5.08

Liens

None